Citation Nr: 0206728	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
variously diagnosed mood or anxiety disorder, to include 
as due to an undiagnosed illness.

2. Entitlement to service connection for generalized 
osteoarthritis of the hips, to include as due to an 
undiagnosed illness.

3. Entitlement to service connection for a bilateral leg 
disorder, claimed as cramps, to include as due to an 
undiagnosed illness.

(The issue of entitlement to an initial compensable 
evaluation for bilateral hearing loss will be the subject of 
a later decision.)

(The issue of entitlement to an increased evaluation for 
right anterior cruciate ligament (ACL) tear, currently 
evaluated as 10 percent, with an additional 10 percent for 
traumatic arthritis with painful, limited motion will be the 
subject of a later decision.)



(The issue of entitlement to an evaluation in excess of 20 
percent for lumbosacral strain will be the subject of a later 
decision.)

(The issue of entitlement to an evaluation in excess of 10 
percent for vitiligo will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the claims currently on appeal.



Since August 1995, entitlement to service connection for a 
variously diagnosed mood or anxiety disorder has been 
adjudicated by the RO as entitlement to service connection 
for anxiety with depression.  The records received in support 
of the claim, as well as the veteran's hearing testimony, 
include references to disorders such as dysthymia and major 
depression.

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  RO adjudication of 
issues not currently before the Board reflects numerous 
service connection claims based on undiagnosed illnesses as a 
result of service in the Persian Gulf.  Likewise, the 
veteran, albeit intermittently, continues to assert in his 
service connection claims that his presence in Southwest Asia 
was a factor contributing to the decline in his mental and 
physical health.

For the reasons set forth, the Board has recharacterized the 
issues as stated on the title page.  These issue 
recharacterizations provide for additional theories of 
entitlement.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  Furthermore, there are no additional law or 
regulations pertaining to the issues as newly described that 
would require further notice.

In February 2002, the veteran and his spouse appeared and 
testified at a videoconference hearing held in El Paso, 
Texas, conducted by the undersigned Member of the Board 
sitting in Washington, DC.  A transcript of the hearing has 
been associated with the claims file.

In a November 1995 submission, the veteran raised the 
contention that his psychiatric disorder arose secondary to 
service-connected vitiligo.  In a December 1995 submission, 
he raised the contention that his psychiatric disorder arose 
secondary to service-connected lumbosacral strain.  He added 
that his psychiatric disorder was also secondary to service-
connected hearing loss.   

With regard to the claim of entitlement to service connection 
for generalized osteoarthritis of the hips, the December 1995 
submission includes a contention that the current hip 
arthritis arose secondary to service-connected back and knee 
disorders.  At the February 2002 videoconference hearing, the 
veteran argued that his bilateral leg disorder was related to 
his service-connected back disorder.

As these secondary service connection issues have been 
neither procedurally developed nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Similarly, the Board directs the RO's attention to the 
apparent ongoing development of the issue of entitlement to 
service connection for eye allergies, as evidenced by the 
RO's September 2001 development letter.  A September 2001 
deferred rating decision reflects continuing development of a 
left knee service connection claim based on new and material 
evidence.  

With respect to claims of total disability based on 
individual unemployability (TDIU) under 38 C.F.R. §4.16(b) 
(2001), once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§3.155(a) (2001) is met.  Roberson v. Principi, 251 F.3d 1378 
(2001).  In this case, these criteria have been met.  VA must 
therefore consider a claim for a TDIU.

Since the TDIU issue has been neither procedurally developed 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey, supra.

Service connection is in effect for tinnitus, evaluated as 10 
percent; however, the veteran continues to allege increasing 
severity of his tinnitus.  The diagnostic code for tinnitus 
provides for no more than a 10 percent evaluation.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2001).  
As such, the RO's action with respect to the tinnitus claim 
was a full grant of the benefits sought, and there is no 
longer an outstanding issue of fact or law.  See Swan v. 
Derwinski, 1 Vet. App. 20, 22-23 (1990); Cf. AB v. Brown, 6 
Vet. App. 35, 38 (1993).

With respect to the increased evaluation claims, the Board is 
undertaking additional development, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)). 

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

The August 1995 rating decision denied an increased 
evaluation of right ACL tear with traumatic arthritis, 
evaluated as 10 percent disabling.  In March 2001, the RO in 
pertinent part continued the 10 percent evaluation of the 
right ACL tear but assigned a separate 10 percent evaluation 
for traumatic arthritis of the right knee with limited, 
painful motion.  See VAOPGCPREC 23-97.  Thereafter, the RO 
and the veteran have phrased the issue as simply "right knee 
disability." The Board notes that development of this claim 
will include development of both the ACL tear and the 
traumatic arthritis. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant his claims for the benefits sought.

2. The competent and probative evidence establishes that a 
chronic acquired variously diagnosed mood or anxiety 
disorder, to include as due to an undiagnosed illness, is 
not related to active service on any basis. 


3. The competent and probative evidence establishes that 
osteoarthritis of the hips, to include as due to an 
undiagnosed illness, is not related to active service on 
any basis. 

4. The competent and probative evidence establishes that a 
bilateral leg disorder, claimed as cramps, to include as 
due to an undiagnosed illness, is not related to active 
service on any basis.



CONCLUSIONS OF LAW

1. A chronic acquired variously diagnosed mood or anxiety 
disorder was not incurred in or aggravated by active 
service and may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.317 (2001).  

2. Osteoarthritis of the hips was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred therein, and may not be presumed to be due 
to an undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.317 (2001).  

3. A bilateral leg disorder, claimed as cramps, was not 
incurred in or aggravated by active service and may not be 
presumed to be due to an undiagnosed illness incurred 
during Persian Gulf service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.317 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The RO has obtained or has attempted to obtain all relevant 
evidence that has been adequately identified.  The veteran's 
submissions and hearing testimony establish that the VA 
outpatient clinic (VAOPC) in El Paso, Texas is his primary 
treating source, and these records have been associated with 
the claims file.  

The veteran has also referenced medical treatment he 
experienced in Juarez, Mexico, but he has never identified 
the physician or stated these records would be relevant to 
the pending claims.  Suggesting they are not pertinent, the 
December 1995 submission by the veteran mentions this 
treatment within the context of a diagnosis of fibromyalgia, 
a disorder that has been adjudicated and not currently before 
the Board.  

The ordering of VA examinations for the issues decided herein 
is inappropriate.  A VA examination or opinion to determine 
the etiology of the current disabilities is unnecessary 
because the resulting opinion would prove far too speculative 
in the absence of any competent evidence of any in-service 
pathology related to a mood/anxiety disorder, degenerative 
hip disorder, or bilateral leg disorder, such that the 
opinion would hold virtually no probative value.  

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claims.  In a September 2001 development letter, the RO 
notified the veteran of the changes caused by the enactment 
of the VCAA.

The veteran has similarly been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claim, and he has in fact done so by virtue 
of the hearing testimony and written statements and arguments 
submitted in support of the claims.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
Court's recent interpretation of the law.

There is no useful purpose in remanding the issues decided 
herein.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the Court has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  In the March 2002 supplemental 
statement of the case, the RO adjudicated the current issues 
on appeal under the new law.   


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2001).  Notwithstanding, service connection may be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The Court has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.



In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The Court stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. 
§ 3.317 (2001); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) 
(to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.


Analysis

Psychiatric Disorder

October and November 1995 lay statements from the veteran's 
family and friends describe the veteran as suffering post-
service from isolation, lethargy, apathy, and poor 
concentration, consistent with mood disorder symptomatology.  

In a February 1996 statement, the veteran stated he began 
psychiatric treatment after referral in August 1994.

An October 1995 VA outpatient treatment record notes a one-
year history of anxiety and depression.  El Paso VAOPC 
medical records from 1998 to 2000 show recent diagnoses and 
treatment for dysthymia, recurrent major depression, and 
"depression associated with tinnitus."   

As established by these treatment records, the claims file 
contains adequate documentation of a current psychiatric 
disability.  The Board notes at this point that as this 
disability has been diagnosed, 38 C.F.R. § 3.317 pertaining 
to compensation for disability due to undiagnosed illness in 
a Persian Gulf veteran does not apply.

Thus, the claim for entitlement to service connection for a 
chronic acquired variously diagnosed mood or anxiety disorder 
turns to the question of whether the competent and probative 
evidence establishes that this disability was incurred in or 
aggravated by the veteran's active service.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

At the February 2002 videoconference hearing, the veteran 
testified that he had anxiety in service.  Transcript, p. 10.  
The service medical records, however, are devoid of any 
anxiety or other psychiatric symptomatology.  For instance, 
on enlistment examination in March 1983, he reported being in 
good health, with no history of depression or nervous trouble 
of any sort.  Nearly one year prior to separation from 
service, no psychiatric abnormalities were noted on clinical 
evaluation in April 1990.  Separation examination in July 
1991 also indicated no psychiatric abnormalities were 
present.  

On the Report of Medical History accompanying the July 1991 
examination, the veteran reported having (or having a history 
of) nervous trouble.  Explaining his nervous trouble, he 
stated that "because I am going ETS to civilian life, this 
is probably because I need adjustment from my military life 
to my civilian life."  He indicated he had never been 
treated for a mental condition. 

Although the veteran reported nervous trouble, he did not 
report any actual symptomatology consistent with anxiety or 
other mental disorders.  In this case, the record lacks any 
in-service complaints or manifestations of a psychiatric 
disorder, and the evidentiary record lacks any evidence of 
pertinent treatment, and this is consistent with the 
veteran's own statement at the time of separation from 
service. 

Accordingly, the veteran's nervous trouble, first reported at 
the time of discharge from service, lacks any probative value 
because it is wholly unsupported by the service records, 
which show no findings of psychiatric complaint or treatment 
in service.

The veteran's own contention regarding the origin of his 
current psychiatric disability has been considered.  Such a 
statement from the veteran cannot constitute competent 
medical evidence since he is a lay witness who cannot render 
medical opinions on causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991). 

The lack of any in-service manifestations weighs heavily 
against the claim.  The veteran cites to VA treatment in 
support of the claim, but a showing entirely after discharge 
for the purpose of establishing chronicity/continuity of 
symptomatology would not support the claim.  Moreover, 
psychiatric treatment commenced approximately three years 
after discharge from service, and the current treatment 
records intimate an intercurrent cause for his current 
psychiatric disability, namely the post-service inability to 
cope with his various physical disabilities.   

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a chronic acquired variously diagnosed mood or 
anxiety disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.


Osteoarthritis of the Hips

VAOPC records include the report of July 1994 X-rays of the 
hips.  The diagnostic impression was "very minimal 
degenerative changes present involving the hips."  Minor 
osteophyte formation involving the upper rim of the acetabula 
was noted.  Laboratory testing was negative for rheumatoid 
factor, and anti-nuclear antigen testing was also negative.

VAOPC records also include the report of January 1996 X-rays 
of the hips.  The diagnostic impression was "negative X-
rays, both hips."

The term osteoarthritis is a synonym of the terms 
degenerative arthritis and degenerative joint disease.  
Greyzck v. West, 12 Vet. App. 288 (1999).

As established by the July 1994 X-ray interpretation, the 
claims file contains adequate documentation of current 
osteoarthritis of the hips, as alleged by the veteran.  

Here, the Board notes that as this disability has essentially 
been diagnosed, 38 C.F.R. § 3.317 pertaining to compensation 
for disability due to undiagnosed illness in a Persian Gulf 
veteran does not apply.  

At the January 1996 VA examination, the veteran stated that 
he started experiencing pain in both hips beginning in 1991.  
He was purportedly examined by military physicians unsure of 
the etiology of the pain.    

Arthralgia is defined as pain in a joint.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Entitlement to 
service connection for arthralgia of the hips as due to an 
undiagnosed illness has been claimed and unfavorably 
adjudicated by the RO as a separate disorder.  Thus, the 
analysis of the current claim cannot consider hip joint pain 
within the context of 38 C.F.R. § 3.317.

The claim for entitlement to service connection for 
osteoarthritis of the hips then turns to the question of 
whether the competent and probative evidence establishes that 
this disability was incurred in or aggravated by the 
veteran's active service.  In the case of arthritis, the 
Board must also consider whether it manifested to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidentiary record reflects no hip pathology during 
service.  The service medical records detail significant 
treatment for a right ACL tear, but it is entirely negative 
for any complaints or treatment related to the hips.  All in-
service clinical evaluations were negative for any hip or 
lower extremity findings other than those related to the 
right knee.  

The only mention of arthritis in the service medical records 
is found in the supplemental statement to the Report of 
Medical History completed at the time of separation.  The 
veteran reported that there was "probably" arthritis pain 
in his right knee. The report does not mention the hip 
despite its documentation of 16 medical complaints.  

As noted above, the veteran contends he was treated for hip 
pain in 1991 prior to discharge from service by military 
physicians unsure of the etiology of such pain.  This 
statement is unsupported by the competent evidence of record, 
which indisputably reflects no treatment of the hips in 
service.

The lack of any in-service manifestations weighs heavily 
against the claim, and a showing entirely after discharge for 
the purpose of establishing chronicity/continuity of 
symptomatology would not support the claim.

The veteran has never specifically related his hip disorder 
to an event or injury in service.  Rather, he has suggested 
an intercurrent cause for his hip disability by alleging that 
his other current orthopedic disabilities, such as his back 
and knee disorders, contributed to his hip degeneration.  

Additionally, the veteran stated in his February 1996 
submission that the lack of competent medical records was a 
result of his self-treatment.  This statement only further 
advances the view that the record is complete, but it does 
not obviate the need to establish the criteria of service 
connection by competent and probative evidence.

In December 1995, the veteran argued that a diagnosis of 
degenerative arthritis one year after discharge was not "too 
late" for entitlement to service connection.  Given that 
arthritis is indeed a presumptive disease, the Board has 
considered the relevant findings related to the first post-
service year.  

In this case, however, there are no orthopedic hip findings 
within the first post-service year, to include any competent 
diagnosis as alleged by the veteran.  VA examination in March 
1992 provided a thorough review and orthopedic evaluation, 
which led to diagnoses of lumbosacral strain and arthritis of 
the right knee, among others, but there was no diagnosis of a 
hip disorder.  The veteran himself made four complaints, none 
of which were related to a hip disorder.

The July 1994 X-ray report, nearly three years after service, 
is the only competent evidence of arthritic hips.  Even if 
the evidentiary record did in fact contain a diagnosis of hip 
degeneration within the first year after service, the chronic 
disease must have become manifest to a compensable degree 
within that year.  

The lowest compensable evaluation for hip ankylosis is a 
rating of 60 percent, established by flexion at an angle 
between 20 degrees and 40 degrees; and slight adduction or 
abduction.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2001).  
The claims file contains no findings to this effect.

The veteran's own contention regarding the origin of his 
current hip disability has been considered.  Such a statement 
from the veteran cannot constitute competent medical evidence 
since he is a lay witness who cannot render medical opinions 
on causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for osteoarthritis of the hips.
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.

Bilateral Leg Disorder

In July 1994, VA conducted a Gulf War Registry protocol 
examination, at which the veteran complained of bilateral leg 
paresthesia from the thighs to the toes when sitting or lying 
down for extended periods of time.  A brain scan at that time 
was considered normal.

The veteran complained of leg cramps at separation from 
service in July 1991.  June 1995 and January 1996 VA progress 
notes also include complaints of leg cramps.

A three to four year history of lower extremity paresthesia 
was noted in an October 1995 progress note.  Diagnostic 
impression included chronic leg paresthesia. 

An August 1997 psychiatric treatment note documents a 
reported complaint of nocturnal restless leg syndrome of 
seven years duration.

Although the competent and probative evidence of record 
includes numerous diagnoses related to the back and right 
knee, these diagnosed disorders have never accounted for 
complaints of paresthesia, cramping, and nocturnal restless 
leg.  Insofar as these signs or symptoms are consistent with 
those listed or contemplated in the presumptive regulation 
for Persian Gulf undiagnosed illness, further analysis under 
38 C.F.R. § 3.317 is warranted.

In this regard, the competent evidence fails to demonstrate 
an undiagnosed illness of a chronic nature as explained at 
38 C.F.R. § 3.317 (a)(2-5).  The evidentiary record includes, 
at best, several complaints to physicians of leg cramping, 
but these complaints are sporadic and fail to show any 
chronicity within any six-month period.  In fact, the 
majority of Gulf War symptomatology complaints have been made 
to the RO and Board, rather than to medical professionals.  

Despite a purported seven-year history of restless leg 
syndrome, it was reported only once to a treating 
psychiatrist.  Paresthesia testing revealing no neurological 
abnormalities.  The October 1995 diagnosis of "chronic" leg 
paresthesia was based solely on the veteran's report of a 
three to four year history of paresthesia, wholly unsupported 
by the competent medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (Board is not bound to accept medical 
opinions based on history supplied by the veteran where that 
history is unsupported by the medical evidence); see also 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Pound v. West, 12 Vet. App. 341 (1999).

Except those related to service-connected orthopedic 
disorders, the record is virtually silent as to any medical 
findings by a physician of signs or symptoms consistent with 
an undiagnosed illness affecting the lower extremities.  The 
in-service and post-service treatment and evaluation records 
routinely address disorders related to the right knee and, to 
a lesser extent, the lumbar spine, but they do not 
independently address chronic cramping, paresthesia, or other 
signs or symptoms not usually related to back or knee 
disabilities.  

The Board finds that the competent and probative evidence 
fails to exhibit objective indications of a chronic 
disability of the legs resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms presumptively due to Persian Gulf War service.   

The claim for entitlement to service connection for a 
bilateral leg disorder, claimed as cramps, then turns to the 
question of whether the competent and probative evidence 
establishes that this disability was incurred in or 
aggravated by the veteran's active service.

The veteran testified that although he entered service 
without any type of leg condition or leg cramping, he was 
diagnosed with such prior to discharge.

The Board finds that this statement lacks probative value, as 
it is unsubstantiated by the competent evidence of record.  
The Report of Medical History at the time of separation notes 
a complaint of leg cramps, but the examiner's clinical 
evaluation was negative for any findings related to a leg 
disorder.  Furthermore, the complaint of leg cramps was 
raised in conjunction with the limitations caused by right 
knee instability.

The evidentiary record reflects no pathology consistent with 
an undiagnosed bilateral leg disorder.  The service medical 
records detail significant treatment for a right ACL tear, 
but it is entirely negative for any complaints or treatment 
related to the left leg or the signs or symptoms alleged 
herein.

The lack of any in-service manifestations weighs heavily 
against the claim, and a showing entirely after discharge for 
the purpose of establishing chronicity/continuity of 
symptomatology would not support the claim.  Moreover, the 
veteran has never specifically related a bilateral leg 
disorder to an event or injury in service.  Rather, he has 
suggested an intercurrent cause for his claimed bilateral leg 
disorder by alleging that his other current orthopedic 
disabilities, such as his knee disorder, contributed to his 
leg disorder.

The veteran's own contention regarding the origin of his 
current bilateral leg disability has been considered.  Such a 
statement from the veteran cannot constitute competent 
medical evidence since he is a lay witness who cannot render 
medical opinions on causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991). 

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a bilateral leg disorder, claimed as cramps.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed mood or anxiety disorder, to include as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for osteoarthritis of the 
hips, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a bilateral leg 
disorder, claimed as cramps, to include as due to an 
undiagnosed illness, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

